DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 2, 5, 7, 9, 10, 13, 15, 18, 19, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US 2017/0019945 A1, hereinafter “Chiba”) in view of Uchino et al. (US 2017/0070985 A1, hereinafter “Uchino”).
Regarding claims 1, 9 and 18, Chiba teaches a radio link recovery method, comprising: recovering a radio link where a radio link failure or a handover failure occurs (Figs. 5, 7-9, ¶ [0114], a request for re-establishment in response to a link or handover failure, ¶ [0087]), according to radio link configuration information before the radio link failure or the handover failure (Figs 7, 9, ¶ [0124], the UE may store parameters relating to the primary and secondary cells of the communication system. ¶ [0153], the UE stores configuration information for a primary and secondary cell that it is being served by before for example a link between the UE 901 and primary and secondary cell is lost or a handover failure towards a target cell.), wherein the radio link configuration information comprises at least one piece of following information: configuration information of carrier aggregation (CA), configuration information of dual connectivity (DC), or configuration information of bandwidth part (BWP) (Figs. 5, 7-9, ¶ [0115], the master base station and secondary base station may be configured for dual connectivity (DC) with the UE, ¶ [0124], ¶ [0153]); wherein the radio link configuration information comprises configuration information of a primary cell (PCell) in the CA or the DC, and configuration information of a secondary cell (SCell) in the CA or the DC (¶ [0124], the UE may store parameters relating to the primary and secondary cells of the communication system. These parameters may be for example details of the primary and secondary cell (served by the master and secondary base station respectively) such as an identity of the cell and other PRACH resource information that would be used for a reconfiguration procedure, ¶ [0153]); wherein the recovering the radio link where the radio link failure or the handover failure occurs, according to the radio link configuration information before the radio link failure or the handover failure comprises: determining, according to the configuration information of the PCell in the CA or the DC, the PCell of the radio link where the radio link failure or the handover failure occurs; determining, according to the configuration information of the SCell in the CA or the DC, the SCell of the radio link where the radio link failure or the handover failure occurs; and recovering the radio link according to the PCell and the SCell of the radio link (Figs. 7-9, ¶ [0111], the UE may store information about the primary and secondary cell before triggering a re-establishment procedure for link failure. ¶ [0113], if the UE stored parameters indicate a dual connectivity with a primary cell and secondary cell), the UE may start a RACH-Access to the secondary cell along with the re-establishment procedure. ¶ [0124]-¶ [0127], ¶ [0129], ¶ [0136] and ¶ [0137]).
Chiba does not explicitly teach state information of each SCell and recovering the state information of each SCell.
Uchino teaches storing state information for SCells (¶ [0113]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to store the state information of each SCell in the configuration information of the Scell(s) in the CA or the DC and to recover the radio link according to the PCell configuration information and the SCell configuration information (including the state information of each Scell) of the radio link in the system of Chiba to further enhance system efficiency and reliability.
Regarding claims 2, 10 and 19, Chiba in view of Uchino teaches the radio link recovery method according to claim 1, wherein before recovering the radio link where the radio link failure or the handover failure occurs, according to the radio link configuration information before the radio link failure or the handover failure, the method further comprises: obtaining access context information before the radio link failure or the handover failure, when the radio link failure or the handover failure occurs; and determining, according to the access context information, the radio link configuration information before the radio link failure or the handover failure (Chiba: Figs. 7-9, ¶ [0153], the UE stores configuration information for a primary and secondary cell that it is being served by before for example a link between the UE 901 and primary and secondary cell is lost or a handover failure towards a target cell, ¶ [0124], ¶ [0110] and ¶ [0111], The primary and secondary cell information may include the current secondary primary cell (SPCell) or secondary base station details and/or information relating to PRACH resources and/or the current primary cell identity (PCell ID) in the case that the primary call has bearers mapped to secondary cell group (SCG). ¶ [0113]).
Chiba does not explicitly teach access stratum (AS) context information.
However, it is obvious that the obtained access context/configuration information can be the access stratum context information in the system of Chiba in view of Uchino. 
Regarding claims 6 and 14, Chiba in view of Uchino teaches the radio link recovery method according to claim 1, wherein the radio link configuration information further comprises at least one piece of following information: configuration information of a physical layer, configuration information of a media access control (MAC) layer, configuration information of a radio link control (RLC) layer, configuration information of a packet data convergence protocol (PDCP) layer, or configuration information of a service data adaptation protocol (SDAP) layer (Chiba: ¶ [0103], configuration parameters may be for example a media access control (MAC) layer or physical (PHY) layer parameters, and/or may relate to the data resource bearers (DRB), ¶ [0087], ¶ [0111]).
Regarding claims 5, 13 and 21, Chiba in view of  Uchino teaches the radio link recovery method according to claim 1, Chiba further teaches herein the recovering the radio link according to the PCell of the radio link, the SCell of the radio link, the radio link comprises: recovering the PCell of the radio link according to the PCell of the radio link (Figs. 7-9); and according to the SCell of the radio link and recovering each SCell of the radio link  (Figs. 7-9, ¶ [0124]-¶ [0127], ¶ [0129], ¶ [0136], ¶ [0137], and ¶ [0155]).
Chiba does not explicitly teach recovering the radio link according to the state information of each SCell, recovering each SCell of the radio link to a state before the radio link failure or the handover failure, wherein the state information comprises one of an activated state, a deactivated state or a new state, and in the new state, a periodic channel quality indicator (CQD) reporting is allowed to be performed based on a cell reference signal (CRS) without physical downlink control channel (PDCCH) monitoring.
Uchino teaches storing state information for SCells, where the state information comprises one of an activated state or a deactivated state (¶ [0113]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to store state information for each SCell and to recover each SCell of the radio link to a state (e.g., activated or deactivated) before the radio link failure or the handover failure in the system of Chiba in view of Uchino to further enhance system efficiency and reliability. 
Regarding claims 7 and 15, Chiba in view of Uchino teaches the radio link recovery method according to claim 1, wherein before recovering the radio link where the radio link failure or the handover failure occurs according to the radio link configuration information before the radio link failure or the handover failure, the method further comprises: in a case that a current cell to which a current location belongs is a cell in a predetermined cell set, performing the step of recovering the radio link where the radio link failure or the handover failure occurs, according to the radio link configuration information before the radio link failure or the handover failure or otherwise, recovering the radio link where the radio link failure or the handover failure occurs to a single carrier configuration (Chiba: figs. 7-9, ¶ [0124], ¶ [0126], if the identity of the master base station matches the stored identity the UE may carry out a speculative radio access procedure. The random access procedure may be carried out with respect to the secondary base station, for example for a secondary primary cell (SPCell), using a configuration for a SPCell that was stored as the parameters at step 701, ¶ [0098] and ¶ [0099]).
Regarding claims 22 and 24, Chiba in view of Uchino teaches the radio link recovery method according to claim 1, Chiba further teaches wherein the recovering, according to the PCell of the radio link, the SCell of the radio link;  the radio link comprises: recovering the PCell of the radio link according to the PCell of the radio link; according to the SCell of the radio link (Figs. 7-9, ¶ [0124]-¶ [0127], ¶ [0129], ¶ [0136], ¶ [0137], and ¶ [0155]).
Chiba does not explicitly teach recovering the radio link according to the state information of each SCell; recovering each SCell of the radio link to a predetermined state; wherein the state information comprises one of an activated state, a deactivated state or a new state, and in the new state, a periodic channel quality indicator (CQID) reporting is allowed to be performed based on a cell reference signal (CRS) without physical downlink control channel (PDCCH) monitoring; and wherein the predetermined state is one of the activated state, the deactivated state or the new state.
Uchino teaches storing state information for SCells, where the state information comprises one of an activated state or a deactivated state (¶ [0113]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the invention was filed, to store state information for each SCell and to recover the radio link according to the state/predetermined state (.e., activated or deactivated) information of each SCell in the system of Chiba in view of Uchino to further enhance system efficiency and reliability.
Regarding claims 23 and 25, Chiba in view of Uchino teaches the radio link recovery method according to claim 1, Chiba further teaches wherein the recovering, according to the PCell of the radio link, the SCell of the radio link, the radio link comprises: recovering the PCell of the radio link according to the PCell of the radio link; and according to the SCell of the radio link (Figs. 7-9, ¶ [0124]-¶ [0127], ¶ [0129], ¶ [0136], ¶ [0137], and ¶ [0155]).
Chiba does not explicitly teach recovering a SCell of the radio link according to the state information of each Scell; recovering a SCell of the radio link that is in an activated state; wherein the state information comprises one of the activated state, a deactivated state or a new state, and in the new state, a periodic channel quality indicator (CQID) reporting is allowed to be performed based on a cell reference signal (CRS) without physical downlink control channel (PDCCH) monitoring.
Uchino teaches storing state information for SCells, where the state information comprises one of an activated state or a deactivated state (¶ [0113]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the invention was filed, to store state information for each SCell and to recover a SCell of the radio link that is in an activated state (or deactivated state) according to the state (activated or deactivated) information of each Scell in the system of Chiba in view of Uchino to further enhance system efficiency and reliability.
6.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Uchino as applied to claim 1 above, and further in view of Wang et al. (US 2018/0098261 A1, hereinafter “Wang”).	
 	Regarding claims 8 and 16, Chiba in view of Uchino teaches the radio link recovery method according to claim 1, wherein before recovering the radio link where the radio link failure or the handover failure occurs according to the radio link configuration information before the radio link failure or the handover failure, the method further comprises: wherein the recovering the radio link where the radio link failure or the handover failure occurs, according to the radio link configuration information before the radio link failure or the handover failure comprises: when it is detected that the configuration of the current cell is consistent with part of the configurations supported by the serving cell to which the terminal before the radio link failure or the handover failure belongs, recovering the radio link where the radio link failure or the handover failure occurs, according to the consistent part of the configurations in the radio link configuration information; or when it is detected that the configuration of the current cell is consistent with all the configurations supported by the serving cell to which the terminal before the radio link failure or the handover failure belongs, recovering the radio link where the radio link failure or the handover failure occurs, according to all the configurations in the radio link configuration information (Chiba: figs. 7-9, ¶ [0124], ¶ [0126], if the identity of the master base station matches the stored identity the UE may carry out a speculative radio access procedure. The random access procedure may be carried out with respect to the secondary base station, for example for a secondary primary cell (SPCell), using a configuration for a SPCell that was stored as the parameters at step 701, ¶ [0127], if the parameters do match, the UE may assume that it has already carried out the speculative random access procedure for the correct parameters. If the parameters do no match, then the UE carried out the random access procedure using incorrect or stale parameters and carries out a second random access procedure using the received parameters).
 	Chiba does not explicitly teach receiving system information broadcasted by a current cell to which a current location belongs; and detecting, according to the system information, whether a configuration of the current cell is consistent with at least part of configurations supported by a serving cell to which a terminal before the radio link failure or the handover failure belongs.
	Wang teaches the well-known method of receiving system information broadcasted by a current cell to which a current location belongs; and detecting, according to the system information, whether a configuration of the current cell is consistent with a previous cell (¶ [0009] and ¶ [0011]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to receive system information broadcasted by a current cell to which a current location belongs and to detect, according to the system information, whether a configuration of the current cell is consistent with at least part of configurations supported by a serving cell to which a terminal before the radio link failure or the handover failure belongs in the system of Chiba in view of Uchino to use design methodologies well-known in the art.
Response to Arguments
7.	Applicant's arguments filed on May 6, 2022 have been fully considered but they are not persuasive. 
8.	On pages 11-13 of Arguments/Remarks, Applicant argues “…Uchino does not teach that the SCell state information can be used for recovering the radio link.
In practice, UE may store various types of information, but this does not necessarily means that UE would use such information to recover the radio link. In this regard, Uchino also fails to disclose or otherwise suggest “recovering, according to the PCell of the radio link, the SCell of the radio link and the state information of each SCell, the radio link” as recited in amended claim 1…”
	Examiner respectfully disagrees and submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Further, prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” .  In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103(a) (MPEP 2141).
In this case,  Chiba teaches recovering a radio link where a radio link failure or a handover failure occurs (Figs. 5, 7-9, ¶ [0114], a request for re-establishment in response to a link or handover failure, ¶ [0087]), according to radio link configuration information before the radio link failure or the handover failure (Figs 7, 9), wherein the radio link configuration information comprises configuration information of a primary cell (PCell) in the CA or the DC, and configuration information of a secondary cell (SCell) in the CA or the DC ( ¶ [0124], the UE may store parameters relating to the primary and secondary cells of the communication system. ¶ [0153], the UE stores configuration information for a primary and secondary cell that it is being served by before for example a link between the UE 901 and primary and secondary cell is lost or a handover failure towards a target cell.), ¶ [0124], the UE may store parameters relating to the primary and secondary cells of the communication system. These parameters may be for example details of the primary and secondary cell (served by the master and secondary base station respectively) such as an identity of the cell and other PRACH resource information that would be used for a reconfiguration procedure, ¶ [0153]); determining, according to the configuration information of the PCell in the CA or the DC, the PCell of the radio link where the radio link failure or the handover failure occurs; determining, according to the configuration information of the SCell in the CA or the DC, the SCell of the radio link where the radio link failure or the handover failure occurs; and recovering the radio link according to the PCell configuration information and the SCell configuration information of the radio link (Figs. 7-9, ¶ [0111], the UE may store information about the primary and secondary cell before triggering a re-establishment procedure for link failure. ¶ [0113], if the UE stored parameters indicate a dual connectivity with a primary cell and secondary cell), the UE may start a RACH-Access to the secondary cell along with the re-establishment procedure. ¶ [0124]-¶ [0127], ¶ [0129], ¶ [0136] and ¶ [0137]).
Uchino teaches storing state information for SCells (¶ [0113]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to store the state information of each SCell in the configuration information of the Scell(s) in the CA or the DC and to recover the radio link according to the PCell configuration information and the SCell configuration information (including the state information of each Scell) of the radio link in the system of Chiba to further enhance system efficiency and reliability.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477